 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 570Superior of Missouri, Inc. and Teamsters Local Union No. 682, affiliated with International Brother-hood of Teamsters, AFLŒCIO.  Case 14ŒCAŒ25421 November 20, 2002 SUPPLEMENTAL DECISION AND ORDER BY MEMBERS LIEBMAN, COWEN, AND BARTLETT On May 2, 2002, Administrative Law Judge Robert A. Pulcini issued the attached decision.  The Respondent and General Counsel filed exceptions, supporting briefs, and answering briefs. The National Labor Relations Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, find-ings,1and conclusions2 as modified below. An overview of this case and related proceedings con-cerning a June 26, 1998 representation election, held after a postponement, is helpful as background to our current decision: the Respondent filed objections to the conduct of the election, which the Regional Director, without a hearing, recommended that the Board overrule.  The Board did so, certifying the Union.  To pursue its objections, the Respondent refused to bargain with the Union.  The Board found a violation of the Act, ordered the Respondent to bargain, and petitioned the U.S. Court of Appeals for the Eighth Circuit for enforcement of the Order.  The court remanded the matter to the Board for an evidentiary hearing, which was held before the judge.  NLRB v. Superior of Missouri, Inc., 233 F.3d 547 (2000). We now consider exceptions to his decision, based on the hearing record. 1.  We agree with the judge™s finding that Objection 1, which alleges that the rescheduling of the representation election disenfranchised employees and disrupted the laboratory conditions under which the election should have been conducted, is without merit.  As more fully explained in the judge™s decision, an election scheduled for June 19, 1998,3 did not take place because Board Agent Matt Lomax, who was assigned to conduct the election, failed to arrive in time to open the polls as                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 No exceptions were filed to the judge™s recommendation to over-rule the Respondent™s Objection 3. 3 All dates are in 1998 unless otherwise indicated. scheduled.4  On that same day, Lomax conferred with the parties concerning a new date for the election, and the election was rescheduled for June 26.  It is undisputed that both parties agreed to the new election date.5  Lomax then delivered new election notices to the Respondent, which were subsequently posted at its facilities.  The election took place on June 26 without incident, and the Union won by a vote of 41Œ20. The Respondent argues that the rescheduling of the election, due to Lomax™s late arrival, affected the out-come of the election when it was ultimately held on June 26.  However, the rescheduling of the election by itself is not grounds for setting the June 26 election aside. See Malta Construction Co., 276 NLRB 1494, 1510 (1985). The Respondent does not allege, and the evidence does not establish, that there were any irregularities in the conduct of the June 26 election that would cast doubt on the validity of the results.  In the absence of such evi-dence, we find no basis for setting the election aside. In seeking to upset the election, the Respondent cites cases6 in which the Board set aside a representation elec-tion that was held after the Board agent arrived late or proceeded even though the agent closed the polls early or temporarily during polling hours. We find that those cases are inapposite. They involved situations in which the Board agent™s conduct on the day of the election dis-rupted the polling hours, raising the possibility that some employees had been disenfranchised or that the vote may have been affected by the irregularities that occurred during the election.  See, e.g., Midwest Canvas Corp., supra.  Here, in contrast, the parties agreed to reschedule the election, after the Board agent™s late arrival frustrated the original effort to proceed.  The Respondent now ar-gues that the postponement of the election affected the outcome of the rescheduled election held 7 days later.  The Respondent does not contend that the polling hours on June 26 were disrupted by the Board agent™s conduct  4 It is uncontroverted that Lomax™s failure to show up on time was due to circumstances beyond his control. 5 The Respondent offered no evidence to rebut Lomax™s testimony that Respondent™s attorney Linihan told Lomax the June 26 date for the election ﬁwould be fine.ﬂ In agreeing with the judge™s overruling of Objection 1, Members Cowen and Bartlett find speculative the judge™s statements that the Respondent, in agreeing to a new election date, was engaging in a ﬁgambitﬂ and was ﬁbankrollingﬂ its possible objections.  Moreover, the Respondent™s motive in agreeing to a new election date is irrelevant.  Accordingly, Members Cowen and Bartlett find it unnecessary to rely on these statements by the judge. 6 Midwest Canvas Corp., 326 NLRB 58 (1998); Wolverine Dispatch Inc., 321 NLRB 796 (1996); Jim Kraut Chevrolet, 240 NLRB 460 (1979); Grant™s Home Furnishings, Inc., 229 NLRB 1305 (1977); Nyack Hospital, 238 NLRB 257 (1978); B&B Better Baked Foods, Inc., 208 NLRB 493 (1974); and Kerona Plastics Extrusion Co., 196 NLRB 1120 (1972). 338 NLRB No. 69  SUPERIOR OF MISSOURI, INC. 571on that day, or that there were any irregularities in the 
conduct of that election that affected the results.  In these 
circumstances, we find the cases cited by the Respondent 
are inapplicable here.72.  We also affirm the judge™s reliance on 
Alladin Plas-
tics, Inc.,
 182 NLRB 64 (1970), in finding that an alleged 
rumor that the June 19 elec
tion did not take place be-
cause the Respondent ﬁpaid off the Labor Boardﬂ did not 
affect the laboratory conditions surrounding the June 26 
election. Under circumstances 
similar to those here, the 
Board in 
Alladin
 found no grounds for setting aside an 
election where the Union had nothing to do with starting 
or spreading a rumor that the employer had ﬁbought offﬂ 
the Board.  Id. at 64.  Here, as in Alladin
, it is clear that 
the Union had nothing to do with the alleged rumor; in-
deed, the evidence shows that
 the union agent attempted 
to put an end to it before it could spread.
8Prior to remanding this case to the Board, the Eighth 
Circuit found 
Alladin
 to be materially distinguishable, 
based on the prehearing evidence presented by the Re-

spondent.  See
 NLRB v. Superior of Missouri, Inc.
, supra.  Specifically, the court determined that ﬁwithout a hear-
ing, we cannot know whether Union organizers or sup-
porters helped fuel the rumor to Superior™s disadvan-

tage.ﬂ  Id.  That question has now been answered, nega-
tively.  We find that the evid
ence presented at the hearing 
after remand, discussed above
 and more fully described 
in the judge™s decision, demonstrates that the credible 

facts of this case do not differ from those in 
Alladin 
in 
any material way.  We therefore affirm the judge and 
find 
Alladin
 to be controlling.
 Because we find no merit in the Respondent™s objec-
tions to the election conducted on June 26, 1998, we re-
affirm the Certification of Representative issued on No-
vember 30, 1998, and our original Decision and Order 
issued on March 31, 1999.
9  See K Mart Corp., 322 NLRB 1014 (1997), enfd. 125 F.3d 572 (7th Cir. 1997); 
                                                          
                                                           
7  We similarly find the judge™s reliance on 
Glass Depot, Inc., 318 
NLRB 766 (1995), and 
Pea Ridge Iron Ore Co.
, 335 NLRB 161 
(2001), to be inappropriate, as neither of those cases involved the valid-
ity of a rescheduled election. 
8  Although they recognize that the current Board does not require it, 
Members Cowen and Bartlett are of the view that, when, as here, an 
election must be rescheduled for ad
ministrative reasons and not due to 
the fault of any party, it would be 
preferable for the notice of the re-
scheduled election to state that the election had been rescheduled solely 
for the Board™s administrative reasons.  Such language would dispel 
any erroneous impression among employees that the election was re-

quired to be rescheduled because of misconduct by any party. 
9  327 NLRB 1208 (1999), enf. denied 233 F.3d 547 (8th Cir. 2000).  
As stated in our previous Decision and Order, we shall construe the 
initial period of certification as be
ginning on the date that the Respon-dent begins to bargain in good faith with the Union. 
Monark Boat Co.
, 276 NLRB 1143 (1985), enfd. 800 
F.2d 191 (8th Cir. 1986).
10ORDER The National Labor Relations Board overrules all of 
the Employer™s objections to the election conducted on 
June 26, 1998, in Case 14ŒRCŒ11946, and affirms its 
Decision and Order issued on March 31, 1999, reported 
at 327 NLRB 1208 (1999), with the Respondent, Supe-
rior of Missouri, Inc., St. Louis, Missouri, its officers, 
agents, successors, and assigns, ordered to take the action 

set forth therein.  Lucinda L. Flynn, Esq., for the General Counsel. Geoffrey M. Gilbert Jr., Esq., 
and Stephen B. Maule, Esq. (McMahon, Berger, Hanna, Lini
han, Cody & McCarthy), 
of St. Louis, Missouri, for the Respondent. Brian A. Spector, Esq. (Spector & Wolfe, L.L.C.), 
of Kirkwood, Missouri, for the Charging Party. 
DECISION STATEMENT OF THE CASE ROBERT A. P
ULCINI, Administrative Law Judge.  This case was tried in St. Louis, Miss
ouri, on December 12, 2001.  On 
May 7, 1998, Teamsters Local Union No. 682, affiliated with 
International Brotherhood of Teamsters, AFLŒCIO (Union), 
filed a petition seeking an election in an appropriate bargaining unit of employees employed by S
uperior of Missouri, Inc. (Re-spondent).  This petition resulted in a Stipulated Election 

Agreement approved by the Regional Director on May 19, 
1998.  The election, scheduled 
for June 19, 1998, did not hap-pen due to alleged Board agent 
misconduct.  On June 26, 1998, the Board held the rescheduled election.  It resulted in the Un-ion prevailing.  The Company then filed timely objections to 
the conduct of the election. The Regional Director conducted an inquiry into the objec-
tions and issued a report recommending overruling them and 
certifying the Union as the collective-bargaining representative 
of Respondent™s employees.  Th
e Board affirmed the Regional Director™s recommendations and issued a Certification of Rep-
resentative.  Respondent refused to bargain in further contest of the issues raised by its election objections.  A complaint issued 

followed by General Counsel filing a Motion for Summary 
Judgment on February 26, 1999.  The Board granted the Mo-
tion for Summary Judgment on March 31, 1999. 
 10  We have revised the judge™s recommended Order accordingly.  
Member Cowen would adopt the j
udge™s Order overruling the Respon-
dent™s objections and would issue a 
Certification of Representative.  
Unlike his colleagues, however, he would not reaffirm the Board™s 
original Decision and Order finding th
at the Respondent violated Sec. 
8(a)(5) and (1) of the Act by refusing to bargain with the Union at a 
time when, as subsequently found by the Eighth Circuit, the Board had 

erroneously certified the Union as th
e bargaining representative of the 
Respondent™s employees without affo
rding the Respondent an eviden-
tiary hearing on its election objections.  See 
NLRB v. Superior of Mis-
souri, Inc.
, 233 F.3d 547 (8th Cir. 2000), denying enf. 327 NLRB 1208 
(1999). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 572The Board petitioned the Eighth Circuit Court of Appeals 
(the court) for enforcement of the issued Decision and Order.  
On November 7, 2000, the court remanded the matter to the 
Board for an evidentiary hearing on the three objections in the 
underlying representation case.  The Board then remanded the 
case to the Regional Director to conduct the hearing held before 
me on December 12, 2001. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed by the parties, I make the following 
FINDINGS OF FACT I.  JURISDICTION
 The Respondent, a corporation, is engaged in trash hauling 
and recycling at its facility in St. Louis, Missouri, where it an-
nually ships to points directly outside of the State of Missouri 
goods valued in excess of $50,000.  Respondent admits, and I 
find, that it is an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act and that the 
Union is a labor organization within the meaning of Section 
2(5) of the Act. II.  ISSUES Objection 1.  Whether the Board agent assigned to the elec-
tion engaged in misconduct that interfered with the laboratory 
conditions for running an election. Objection 2.  Whether the rescheduling of the election to the 
following week of June 26, 1998, disenfranchised voters in some fashion in the context of the Board agent alleged miscon-
duct. Objection 3.  Whether a union representative promised dues 
waivers to those employees who 
voted in favor of the Union. III.  FACTS Respondent is a trash hauling business that does some recy-
cling from North and South St. L
ouis, Missouri locations.  In early 1998, the Union began an
 organizational campaign among the drivers and helpers of the Respondent.  Respondent replied 

with a countercampaign consisting of meetings with employ-
ees.  It held these at the North location, making its case against 

unionization.  This countercampaign, in no way, stepped be-
yond the bounds of appropriate a
nd lawful conduct.  On May 
19, 1998, the parties entered a Stipulated Election Agreement, approved by the Regional Direct
or for Region 14 that same day. The agreement provided for the election on June 19, 1998, 
from 6 to 8 a.m., at the employer™s North facility in a bargain-
ing unit of some 69 employees. By agreement, the Board agent 
conducting the election was to meet the parties at the situs of 
the election for a preelection conference at about 5:45 a.m. that 
morning. The Union™s preelection campaign also involved meeting with groups of interested employees
.  Tim Ryan, union repre-
sentative, held these meetings.
1  Some meetings took place at a 
lounge in a shopping center called the Runaway Lounge, a 
short drive from the North facility.  Here, Ryan passed out au-
                                                          
                                                           
1 The number, dates, and time of these meetings are unclear in this 
record. thorization cards, retrieved them, and engaged in campaign 
rhetoric.  About 20 employees s
eemed to be the usual number of attendees. During one of these preelection meetings, Ryan 
told employees that no one empl
oyed when the Union is voted 
in would have to pay the customary $300 initiation fee.
2  Ryan 
spoke to some of the attendees at this meeting a second time the next day, and reiterated the Union™s promise to waive initiation 

fees for all.3On the day of the election, Field Examiner Matt Lomax, the 
NLRB agent assigned to run the election, did not arrive on 
time.
4  This caused General Manager Kenneth L. McAfee to 
release the employees to their runs.  The nature of the trash 

hauling business involves schedules, according to the Respon-
dent.  Thus, with the workday disrupted by the failure of the 
election to begin on time, it decided to send the employees out 
on their runs.  Moreover, the parties agreed the employees 
milled around in the confusion caused by the failed election 
start, creating a negative dynamic, resolvable by releasing them 
to work.5Lomax called the parties some 
50 minutes into the scheduled election time.  He spoke to Mc
Afee.  He explained what hap-pened to him.  He then asked McAfee to bring the employees 
back in.  McAfee refused.
6  McAfee told his attorney what had 
happened.  He, in turn, told Union Agent Ryan.  Ryan testified 
this conversation took place some 8 feet away from a group of 
about 20 employees still on site.  
The failure of the Board agent 
to show immediately genera
ted speculation and comment among the waiting employees.  What the parties refer to as the 
ﬁrumorﬂ began to circulate that ﬁSuperior paid off the Labor 
 2 There are two conflicting versions of this event.  Employees 
Wilbert R. Harking and Joe Green testified Ryan told the employees 
that the Union would waive its initiation fee for all employees.  An-
other employee Sean Sontage arrived 
late for the meeting and testified 
that he heard Ryan say that those employees who voted for the Union 
would have their initiation fee waived.  I credit Harking and Green™s version of events, given the context of the meeting, and the admitted 
late arrival of Sontage into the crowded and noisy atmosphere implicit 
in lounges.  Of these witnesses, Harking and Green had the better recol-
lection and impressed me in their re
spective testimony with their forth-
right and ingenuous demeanor.  S
ontage™s account, on the other hand, 
had none of these attributes.  He seemed unsure in his demeanor and 

hesitant.  His recitation of events had a processed and rehearsed quality 
in which I can place no confidence in its accuracy. 
3 After the meeting, employees Sean Sontage and Kevin Calcagno 
approached Ryan and told him th
at employees who had not attended 
might have questions.  In apparent response to this, Ryan went to the 
South facility the next day and me
t with three employees including 
Sontage.  Ryan spoke to them, telling them as he did the night before, 
the Union would waive initiation fees for everyone if successful.  Kevin 
Calcagno never testified. 
4 Lomax testified that a storm had ﬁknocked outﬂ the power in his 
home resulting in a failure of his alarm to timely wake him.  He did not 
contact the parties until approximately
 6:50 a.m., nearly 1 hour into the 
scheduled time for the election™s start. 
5 There is no disagreement that the unexplained failed election start 
created general confusion and made the usual tense atmosphere of a 

preelection setting even more so. 
6 It is unclear where Lomax called from when he made his first con-
tact with the Employer and spoke to McAfee.  Presumably, he was 

enroute to the election site.  SUPERIOR OF MISSOURI, INC. 573Board.ﬂ7  Others confirmed the reality of the rumor.
8  Ryan 
testified that he knew of the rumor and in response told the 
employees that the Labor Board could not be ﬁbought offﬂ and 
that the Board agent had not come because his alarm had failed 
him.  He assured the employees th
at the election would be run.  
Employees Harking and Green™s
 testimony support Ryan™s 
recollection.  There is little reas
on in this record to doubt that Ryan assured the assembled employees that the election would 
happen and that the Board agent did not show because of cir-
cumstances beyond his control.  I credit Ryan™s account as 
confirmed by Harking and Green. 
Board Agent Lomax called some 10 minutes after his first 
call again to entreat McAfee to recall the employees to hold the 
election.  When McAfee refused a second time, Lomax went to 
his office.  From there, he spoke to Michael Linahan, Respon-dent™s counsel and signer of the original election agreement.  
This conversation took place sometime that morning.  In it, 
Lomax apologized for the morning™s events and suggested that 
a new date be set for the election for the following week.  Lina-
han told Lomax he would speak to his client and get back to 
him.  McAfee with Stephen Maule, Respondent™s onsite coun-sel spoke to Ryan about this new election date.  This conversa-
tion took place at the election site. I draw a clear inference Linihan conferred with Maule result-
ing in the parties™ oral agreement, inasmuch as Linihan called 
Lomax and told him the date was fine.  Lomax told Linihan that new election notices would be prepared and delivered by him, 
and would serve as confirmation of the parties™ agreement to 
the new date.  Thus, he told Linihan, no new written election agreement was necessary.  Union Attorney Brian Spector told 

Ryan that afternoon of the new date.  Lomax presumably was 
in touch with Spector as well.  The new election agreement was 
hand delivered by Agent Lomax to the Company that after-
noon.  Respondent never raised any objection to the new date 
or the new notice to anyone in the week that followed. 
Three days later, the Respondent handed out a letter to the 
employees that in pertinent part said, 
 As you all know, the National Labor Relations Board 
election that was scheduled fo
r last Friday did not take 
place.  This certainly was not due to any fault of the com-

pany and we apologize for any inconvenience this may 
have caused you.  
The election has been reset for this Fri-
day, June 26, 1998.  It will be conducted at the same time 
and place for which the original election was scheduled. 
Even though the election did not take, place timely as 
it was originally scheduled, this issue remains important to 
all of us.  [Y]ou should not let this fact keep you from 
coming in this Friday and voting.  This still remains 
the most important decision that you will ever make as a Su-
perior employee, and you owe it to yourself and to your 
fellow employees to vote in this election.  The election 
will, as you know, be decided by a majority of those peo-
ple who actually show up and vot
e, so it is important that 
                                                          
                                                           
7 No one could identify the source of
 the rumor or the extent of its 
mongering afterwards. 
8 Former employee Melissa Seay, employee Harking, and Union 
Agent Ryan confirmed the rumor™s circulation. 
every person cast a ballot.  The final decision should truly 
reflect the opinion of all Superior employees. 
 This letter closed by saying, 
 Again, we apologize for the disruption and inconven-
ience which many of you suffered last Friday because the 
National Labor Relations Board did not show up for the 
election.  There was no excuse for the election being de-
layed and all of us certainly wanted to get this issue behind 
us.  Unfortunately, this delay and inconvenience were 
simply beyond our control.  I do hope however, that you 
will take the time and effort to
 vote this Friday on this is-
sue that is so vitally important to you, your job, and your 

future.  The Respondent did not post anything at the facility besides 
the notice.  The Board and the Union did nothing to address the 
issues of the failed election.  On June 26, 1998, the Board held 
the election without incident.  Of the 69 eligible employees, 63 
voted.  There were 41 votes in favor of the Union and 20 
against it.  There were two challenged ballots. IV.  DISCUSSION AND ANALYSIS A.  The Failed First ElectionŠBoard Agent Misconduct and the Alleged Unilateral Reschedule of the Second ElectionŠObjection 1 The Respondent argues the Board agent™s failure to appear at 
the scheduled time disenfranchised voters.  It cites a number of 
cases in support of this premise.  See B&B Better Baked Foods, 
Inc., 208 NLRB 493 (1974); Nyack Hospital
, 238 NLRB 257 (1978); Kerona Plastics Extrusion Co., 196 NLRB 1120 (1972); and Wolverine Dispatch
, 321 NLRB 796 (1996).  In these cases, the Board agent arrived late, or closed the polls 
early or temporarily and unexpectedly halted polling during the 
election time.  In these cases, there was a question as to the 
decisiveness of the vote for one reason or another.  There also 
was only one single election in 
question.  This case involves none of these circumstances.  No election happened on June 19, 

1998.  Yet, Respondent alleges that the events of June 19, 1998, 
carried over into the rescheduled election of the next week, as if 
they are a single event.  An analytic framework to address the 
issue here was set out by the Board in 
Glass Depot, Inc.
, 318 NLRB 766 (1995).  There, the Board held ﬁin deciding whether 

an act of nature or other unexpected event constitutes ﬁextraor-
dinary circumstancesﬂ justifying a new election we shall exam-
ine both the event itself and whether it resulted in a situation 
where less than a representative complement of employees 
voted in the election.ﬂ9The logic of Glass Depot precisely applies to this case.  The 
failed election on June 19, 1998, served as the predicate for the 
conduct of the second election and the resulting objections.  
Why the Board agent failed to arrive on June 19 1998, to run 
the election then is especially relevant if his failure to appear 
was inadvertent and/or beyond 
his control.  I find Lomax™s 
 9 In 
Glass Depot, a snowstorm prevented 4 out of a possible 19 em-
ployees from voting.  The Board found that a representative comple-
ment of the voters was able to vote.  It upheld the election results. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 574description of the circumstances surrounding his failure to 
timely appear credible and more than qualifying as an ﬁunex-
pected eventﬂ and an ﬁextraordinary circumstanceﬂ as contem-
plated by 
Glass Depot. 
 Thus, how the parties dealt with this becomes the next focus of my review. 
The Respondent argues that the Regional Director erred in 
unilaterally directing a second election thereby destroying the 
laboratory conditions of that.  I do not agree.  First, the facts of 
this matter do not support any conclusion that a unilateral act 
happened.  Respondent orally ag
reed to the June 26 date under clear advice of counsel.  There is not a scintilla of evidence to 
demonstrate any hesitation in th
is regard.  Indeed, the Respon-
dent™s letter to employees, above
, emphasizes the importance of the election and decries the delay of June 19.  Second, it had 
options available to it on June 19, 1998, if it was concerned 
about possible disenfranchisement of voters.  For example, it 
could have requested a new prehearing conference to execute 
another written election agreement with a new date, place, and 
time.  It also could have brought
 to the Region™s attention any 
or all of the concerns it ra
ised later in its objections.10  It did none of these things.  Rather, I infer Respondent made a con-
sidered decision to agree to the new date, while holding its 
tongue on other concerns it had.  Essentially, Respondent bided 
its time to see what the results
 were, bankrolling its possible objections.  In choosing this gamb
it, Respondent ran a risk that 
the election results might be so
 dispositive as to devalue the currency of its objections.  This is precisely what happened.  I 
conclude that the laboratory conditions necessary for a valid 
election were more than met in the election of June 26, 1998.  I 
find this in large measure becau
se of the Respondent™s consid-ered participation and the opportunity it had to address its con-

cerns if it wanted to. Moreover, Respondent produced no objective facts to prove 
voter disenfranchisement caused by an improperly run election 
and none to justify setting aside its
 results. In the end, the re-sults of this election define its™ validity.  On June 26, 1998, 63 
of 69 eligible voters exercised 
their franchise, reflecting over a 90 percent turnout, which by an
y measurement standard quali-
fies as a ﬁrepresentative complement.ﬂ  Voters cast 41 ballots in 
favor of the Union and 20 for the Employer.  There were two 
challenged ballots.  Why the six nonvoting employees chose 
this as their option is unknown.  However, given the circum-stances of this case, I find it unlikely that lack of notice about 
the election was a reason.  Most importantly, the most salient 
point is these six votes do not materially affect the outcome of 
the election.  They are not dispos
itive. This fact above all others controls this question.  See Pea Ridge Iron Ore Co., 335 NLRB 161 (2001), and cases cited therein. B.  The Rumor Surrounding the Failed ElectionŠObjection 2 The Respondent alleges that the spontaneous rumor of Agent 
Lomax™s failure to arrive disrupted the laboratory conditions 
for the election and affecting its outcome.
11  It cites 
Midwest                                                           
                                                           
10 The evidence submitted makes it clear that the Employer was 
aware of all the facts it raised as objections well before the election. 
11 Employee Debbie Crossen testified to the rumor as circulating 
among at least two other employees 
confirming what Ryan and Harking 
testified to. Canvas Corp., 326 NLRB 58 (1986), in support of this.  Mid-west holds that elections may be set aside where (1) ﬁthe votes 
of those possibly excluded could 
have been determinative; (2) the record also showed accompanying circumstances that sug-
gested that the vote may have been affected by the Board 
agents late opening or early closing of the polls; or (3) it was 
impossible to determine whether such irregularity affected the 
outcome of the election,ﬂ citing 
Wolverine Dispatch, Inc.
, 321 NLRB 796 (1996), and Celotex Corp., 266 NLRB 802, 803 (1983). Midwest, however, differs significantly from the present case 
that has a hiatus of 1 week between the ﬁrumorﬂ and the elec-
tion.  Here, as well, there is 
no evidence to show that the ﬁru-
morﬂ survived beyond June 19, 
1998.  Further, each party here 
acted to dispel the impact of the ﬁrumor.ﬂ  Union Agent Ryan 
immediately addressed the very
 group that probably spawned 
the ﬁrumorﬂ to correct its erroneous
 premise.  A few days later, 
Respondent handed out its letter of
 explanation about the failed election.12These two events, in concert, 
measured by election turnout, 
establish that the impact of the ﬁrumorﬂ was negligible at best.  

The June 26, 1998 election is without incident, with decisive 
results.  In Alladdin Plastics, Inc., 182 NLRB 64 (1970), a vir-
tually identical case, the Board refused to set aside an election, 
wherein, as here, a failed election attempt resulted in the same 
sort of rumor of a buyout of the Board.  That rumor as here, 
was unconnected to any actions of the Union involved.  The 
Board said that the existence of a rumor does not afford ade-
quate ground for setting aside an election especially where the 
Employer involved had opportunity to respond to the rumor.  I 
find this case falls squarely within
 the ambit of this logic.  The 
June 19, 1998 ﬁ rumorﬂ is too ephemeral an event to justify 

setting aside this election.  It 
could only have substance if its 
existence could objectively establish it materially affected the 
votes cast. 
C.  The Alleged Unlawful Statements of Union Agent RyanŠObjection 3 Respondent bases the allegation of unlawful comments by 
Ryan on the single event at the Runaway Lounge, as described 
above.  Sontage was not entirely reliable as a witness to the 
alleged remarks, as I have said.  However, even if this were not the case, the facts still do not s
upport Respondent™s contention.  
Ryan had separate discussions 
with Sontage and other employ-
ees shortly after the lounge meeting.
13  If there was a miscon-
ception, he corrected it.  It is a permissible act for a Union to 
waive its initiation fees for all em
ployees in the bargaining unit.  
See
 Savair, 414 U.S. 270 (1973).  Respondent cites Demming Division Crane Co., 225 NLRB 657 (1976), in support of its 
contention that the remarks Sontage attributed to Ryan com-
promised the free election choice of the employees.  
Dem-ming™s facts have little to do with those of this case.  In
 Dem- 12 Curiously, this letter failed to address these concerns.  In fact, it 
gave no details about the reasons
 beyond placing responsibility on the 
Board.  The Employer did exculpate itself by denying any involvement 
in the events of that morning. 
13 Sontage did not dispute that Ryan explained the issue of initiation fee waiver. 
 SUPERIOR OF MISSOURI, INC. 575ming, the union mail distributed a document waiving fees for 
those who had signed authorization cards.  Here, there only 
exists the single alleged remark 
reported by Sontage, an unreli-
able informant, with no evidence that his misunderstanding 
went beyond him for the single day it existed.  I find these facts 
too tenuous to conclude that there was any impact on voters.
14  See also 
Molded Acoustical Products v. NLRB
, 815 F.2d 934, 937 (3d Cir. 1987), cert. denied 484 U.S. 925 (1987).                                                           
                                                           
14 There is also serious illogic to Sontage™s account.  There is no way 
Ryan could know with certainty who voted for the Union or not.  Thus, 
there is no possible way the Union 
could have acted on his alleged remark even if it wanted 
to.  It is unlikely for anyone to make such a 
hollow promise in the heat of an election campaign.  This gives further 
support to the finding that Sontage misunderstood what Ryan said. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
15ORDER Objections 1, 2, and 3 are overruled in their entirety.  A Cer-
tification of Representative should issue as appropriate.  15 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, th
e findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 

adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 